Citation Nr: 0942211	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral foot disability, claimed as residuals of bilateral 
trench foot.

2.  Entitlement to a rating in excess of 30 percent for 
psychiatric disorders diagnosed as posttraumatic stress 
disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst 

INTRODUCTION

The Veteran served on active duty from February 1943 to May 
1945.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
New York RO that denied service connection for residuals of 
bilateral trench foot and granted an increased rating of 10 
percent for the Veteran's service-connected psychiatric 
disability.  During the course of the appeal, the RO 
increased the rating for the Veteran's psychiatric disability 
to 30 percent, effective the date the claim was received.  As 
the Veteran continues to express disagreement with the 
assigned rating, and the rating is less than the maximum 
under the applicable criteria, the claim remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the May 2007 statement of the case (SOC) 
acknowledged that there was an unappealed rating decision in 
May 1945 that denied service connection for bilateral trench 
foot.  Through the SOC, the RO reopened the claim and then 
denied it on the merits.  The question of whether new and 
material evidence has been received to reopen the claim must 
be addressed by the Board because if new and material 
evidence is not obtained to reopen the claim, the Board does 
not have jurisdiction to adjudicate the underlying claim on 
its merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of an increased rating for psychiatric disorders 
diagnosed as PTSD and depressive disorder is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran if any action on 
his part is required. 

FINDINGS OF FACT

1.  An unappealed May 1945 rating decision denied service 
connection for bilateral trench foot, essentially finding 
that there was no evidence of a disability on his last 
examination at the time of discharge.

2.  Evidence received since the May 1945 rating decision 
suggests that the Veteran has a bilateral foot disability, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for a bilateral foot 
disability, claimed as residuals of bilateral trench foot, 
and raises a reasonable possibility of substantiating such 
claim.

3. A preponderance of the evidence is against a finding that 
the Veteran has a current bilateral foot disability that is a 
residual of trench foot in service.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1945 rating decision is 
new and material and the claim of service connection for a 
bilateral foot disability, residuals of bilateral trench 
foot, may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

2.  The criteria for service connection for bilateral foot 
disability, residuals of bilateral trench foot are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

Since this decision below reopens the claim of service 
connection for a bilateral foot disability, claimed as 
residuals of bilateral trench foot and addresses it de novo, 
there is no need to discuss in detail whether the Veteran 
received the notice required in claims to reopen as outlined 
in Kent, supra.  Since any defect in notice of what is 
necessary to reopen the claim is non-prejudicial, the Board 
will focus on notice as it pertains to the underlying claim 
of service connection.  

A May 2006 letter provided the Veteran with pre-decisional 
notice of VA's duties to notify and assist him in the 
development of the claim.  It informed the Veteran of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, and the assistance that VA 
would provide to obtain information and evidence in support 
of his claim.  He was also given notice regarding disability 
ratings and effective dates of awards.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  All evidence constructively 
of record has been secured.  The RO arranged for a VA 
examination.  VA's duty is met.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus 
v. Principi, 3 Vet. App. 510 (1992). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A May 1945 rating decision denied service connection for 
bilateral trench foot, finding that it was not shown at the 
time of his discharge.  The Veteran was notified that same 
month and did not appeal this decision.  Hence, it is final.  
38 U.S.C.A. § 7105.

Relevant evidence of record at the time of the May 1945 
rating decision consisted of the Veteran's service treatment 
records, which include his induction examination that found 
no foot abnormalities.  December 1944 to April 1945 hospital 
records indicate that he had bilateral trench foot that was 
characterized as moderate.  He was treated during this period 
and improvement was noted.  A March 1945 examination 
indicates there was no vascular, skin, bone or joint problem.  
His trench foot was considered mild and improved.  A final 
examination in April 1945 indicates that no physical 
abnormalities were found.  A May 1945 clinical record brief 
shows that the only diagnosis at that time was related to a 
psychiatric disorder.  

Relevant records associated with the claims file since the 
May 1945 rating decision include a July 1948 VA examination 
report and a March 2007 VA examination report with a May 2007 
addendum.  The July 1948 VA examination shows that no 
significant abnormalities were found in the lower extremities 
to include the feet.  

On March 2007 VA examination, the Veteran reported that he 
sustained cold injuries in service and that even after 
treatment he continued to have pain in his heels at night.  
He denied having any additional cold injuries after service.  
His current bilateral foot complaints were pain, swelling, 
discoloration, stiffness, and numbness and tingling.  He also 
indicated that there were times when his symptoms extended to 
his toes and there were times when only his toes were 
affected.  The Veteran denied receiving any treatment after 
service for problems associated with his cold injuries, 
although he discussed it with his current doctors.  X-rays of 
the feet revealed os trigonum on both feet, a posterior 
calcaneal spur on both feet, and contracted hammertoes on the 
second, third, fourth, and fifth toes of both feet.  The 
diagnosis was diffuse osteoarthritis on both feet.  

In a May 2007 addendum, the examiner stated that there was no 
present medical diagnosis shown on the examination that could 
be attributed to the Veteran's claim of service connection 
for residuals of trench feet.

The May 1945 rating decision denied service connection for 
bilateral trench foot essentially based on a finding that 
there was no evidence of a foot disability (he did not have a 
diagnosis of trench foot at the time he was discharged from 
service).  The evidence received since this rating decision 
shows current foot disabilities.  

The diagnoses are new because they were not previously of 
record.  When considering the diagnoses for the purpose of 
determining whether to reopen a previously denied claim, the 
evidence is material since it relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for residuals of bilateral trench foot.  
Furthermore, in view of the treatment and diagnosis of 
bilateral trench foot in service, and the current diagnoses 
of the feet, the evidence raises a reasonably possibility of 
substantiating a claim of service connection.  Hence, the 
additional evidence received since the May 1945 rating 
decision is new and material and the claim of service 
connection for bilateral foot disabilities, claimed as 
residuals of bilateral trench foot may be reopened.

Because the RO had already reopened the claim of service 
connection for residuals of bilateral trench foot, and 
adjudicated the matter de novo, the Veteran is not prejudiced 
by the Board's proceeding to do likewise (without returning 
the matter to the RO upon reopening).

The Veteran contends that his current bilateral foot 
disability is related to the trench foot diagnosed and 
treated in service.  It is not in dispute that the Veteran 
had bilateral trench foot in service as this was confirmed by 
his service treatment records.  It is also not in dispute 
that he currently has bilateral foot disabilities as these 
were diagnosed on his VA examination.  What remains to be 
established to substantiate the instant claim of service 
connection is whether the Veteran's current foot disabilities 
are related to the trench foot diagnosed in service.  

If certain chronic disease (to include arthritis) becomes 
manifest to a compensable degree within a specified period of 
time following a Veteran's discharge (one year for 
arthritis), it may be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Since there is no evidence that osteoarthritis of 
both feet was manifested in service or in the first 
postservice year, there is no basis in the record for 
establishing service connection for bilateral foot 
osteoarthritis on the basis that it became manifest in 
service, and persisted, or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. §§ 1112).

To establish service connection, the evidence must be at 
least in approximate balance to indicate that the Veteran's 
bilateral foot disability is related to his trench foot in 
service.  Post service treatment records show no evidence of 
a foot disability prior to the March 2007 VA examination, 
approximately 54 years after service.  Such a lengthy time 
interval between service and the earliest postservice 
clinical documentation of the disability is sought is of 
itself a factor for consideration against a finding that any 
current skin cancer is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).

The only competent (medical) evidence in the record that 
addresses the matter of a nexus between the Veteran's 
bilateral foot disability and his trench foot in service is 
the opinion offered by the VA examiner.  The podiatrist who 
conducted the VA examination also reviewed the Veteran's 
claims file and based on his examination and review of the 
record opined to the effect that there was no nexus between 
the Veteran's current bilateral foot disability and the 
trench foot diagnosed in service.  Significantly, there are 
no medical opinions of record that contradict this opinion.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

The Board has considered the Veteran's own statements 
relating his bilateral foot disability to the trench foot he 
had in service and that he has had foot problems since 
service without seeking treatment.  Lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  
However, where the determinative issue involves a question of 
a medical diagnosis, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  Thus, while the Veteran believes his 
current bilateral foot disability is related to the trench 
foot he had in service and he explained the reasoning behind 
his belief to the VA examiner, such beliefs are not competent 
evidence.  As a layperson, the Veteran lacks the training to 
opine regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau, 
supra.

The preponderance of evidence is against this claim.  
Accordingly, service connection for bilateral foot disability 
is denied.


ORDER

Service connection for bilateral foot disability, claimed as 
residuals of bilateral trench foot is denied.


REMAND

In May 2009, the Veteran's representative stated that another 
psychiatric examination was warranted since the last VA 
examination was 3 years earlier.  In light of length of time 
that has elapsed since his last examination, the Board agrees 
that the Veteran is entitled to a contemporaneous examination 
to determine the current severity of his psychiatric 
disability.  The VA's duty to assist requires a "thorough and 
contemporaneous" medical examination.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994). 

The RO/AMC should also secure al ongoing VA treatment records 
since November 2008 for association with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  All VA treatment records for the 
Veteran's PTSD and depressive disorder 
since November 2008 should be obtained 
and associated with the claims file.

2.  The Veteran should be scheduled for a 
comprehensive VA psychiatric examination 
to determine the severity of his service-
connected PTSD and depressive disorder.  
The Veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation, and the 
examiner must acknowledge such receipt 
and review in any report generated as a 
result of this examination.  All studies 
deemed necessary should be performed.  
The examiner should report all symptoms 
associated with the veteran's PTSD and 
depressive disorder with particular 
attention paid to specific criteria set 
forth in VA's schedule for rating 
psychiatric disabilities.

3.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2009).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following such development, the 
RO/AMC should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2.  If any such 
action does not resolve the claim, the 
RO/AMC shall issue the Veteran and his 
representative a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


